Citation Nr: 1505746	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  07-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from June 1952 to December 1955 and from February 1956 to February 1964.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Following June 2010 and November 2011 remands, the Board issued a decision in September 2012 in which it denied the Veteran's claim.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), and in a May 2013 document, the Veteran's representative and VA's General Counsel filed a Joint Motion to Vacate and Remand the Board's September 2012 decision.  The Court granted the joint motion in May 2013 and remanded the Veteran's claim.

The following determination is based on review of the Veteran's paper claims file in addition to paperless records contained in the VBMS and Virtual VA systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

 This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A totality of the evidence of record fails to establish a diagnosis of PTSD or any other acquired psychiatric disorder during the appeal period.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309, 4.125(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  In this respect, through a July 2005 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board finds that the July 2005 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and what evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned July 2005 letter.  Further, the Board is cognizant that the Veteran was not provided information that a disability rating and an effective date for the award of benefits will be assigned if service connection was awarded.  However, in light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records have been associated with the claims file, as have records of post-service treatment from VA and private treatment providers.  In June 2010, VA was informed that records from the Social Security Administration (SSA) had been destroyed.  In a March 2011 memorandum, the AOJ made a formal finding that VA hospital treatment records from Martinez VA Outpatient Clinic dated from January 1975 to February 1975 and records from SSA were unavailable for review.  In making a formal finding regarding the unavailability of these records, the AOJ noted that all efforts to obtain the information had been exhausted and that any further efforts to obtain the information would be futile.  The Veteran was informed of the contents of that memorandum in a March 2011 letter from the AOJ. 

The Veteran also underwent VA examination in December 2009, October 2010, and December 2011, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on psychological examination as well as consideration of the medical records in the claims file and the Veteran's history.  The examination reports address all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provide complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran has submitted written argument in support of his claim.  The Veteran has not alleged that there are any outstanding records relevant to the claim that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, if a psychosis becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The Court has clearly held that "in the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.

Personality disorders are not considered diseases or injuries for compensation purposes, and are not considered disabilities for which service connection can be established.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. § 3.303(c), as it pertains to personality disorder, is a valid regulation).  Service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Service treatment records reflect that the Veteran's psychiatric system was found to be normal on clinical evaluation in examinations of record dated in June 1952, November 1955, February 1956, July 1960, and March 1962.  The Veteran specifically responded "No" when asked if he had ever experienced depression and excessive worry in Report of Medical History documents dated in June 1952 and March 1962.  An October 1963 clinical record showed a provisional diagnosis of acute alcoholism and acute anxiety reaction.  A neuropsychiatric consultation report dated later in October 1963 noted an overall impression of moderate personality disorder, probably emotionally unstable personality with alcoholic facture, but no indication was seen at that time for psychiatric hospitalization.  Mental status examination disclosed no psychosis, clinical neurosis, depression, or suicidal ideation.  The Veteran's January 1964 service separation examination report listed a notation of "emotionally unstable."  A January 1964 clinical record showed a diagnosis of chronic alcoholism after admission to hospital based on his deteriorated condition during his January 1964 discharge examination.

Post-service VA clinical records detail that the Veteran was hospitalized from July to August 1964 for acute gastritis, chronic alcoholism, and passive-aggressive personality.  Private treatment records from Napa State Hospital similarly reflect multiple hospitalizations in the years immediately following the Veteran's service.  In June 1965, the Veteran was admitted for acute alcoholism with delirium tremens, malnutrition, and extremely immature personality.  At that time, the final diagnosis was psychotic depression.  He was treated for acute brain syndrome with alcoholic intoxication with psychotic reaction and delirium tremens in November 1965 and was again hospitalized from June 1965 to January 1966 for psychotic depressive reaction, acute brain syndrome, and alcohol intoxication.  The Veteran was treated from July 1966 to February 1967 for cirrhosis, chronic alcoholic gastritis, psychoneurotic reaction, and depressive reaction.  From December 1967 to January 1968 and from May 1968 to June 1968, the Veteran received inpatient treatment for sociopathic personality disturbance and alcoholism (addiction).  He was treated for schizophrenia (schizo-affective type) from February to March 1975.

In an October 1976 statement, a VA physician listed a diagnosis of alcoholic deterioration (variety of chronic brain syndrome).  A March 1977 VA examination report showed complaints of nervousness and alcoholism since 1968.  The examiner at that time concluded that the Veteran presented with a personality disorder.  In a December 1992 statement, a private physician reported that the Veteran had suffered in the past from schizophrenic episodes characterized by confusion, hearing voices, and seeing visions.  The physician indicated that the Veteran was improved with no recent such problems, but noted flat affect and general ineffectualness.  Private treatment records dated in May 2010 and May 2011 indicate that the Veteran had been prescribed Citalopram.  While the private physician listed an assessment of depressive disorder, he specifically indicated in the review of system section of his May 2011 record that the Veteran's neuro/psychiatric system was negative for depression and psychiatric symptoms.

The Veteran's ongoing treatment with VA providers similarly indicates that he has sought treatment on multiple occasions for psychiatric complaints.  VA treatment notes dated in August 1997 and May 1998 listed diagnoses of depression and depressive disorder.  At that time, the Veteran reported being depressed from the death of his wife four years before and discussed not being happy in his retirement-home living situation.  In an August 1998 VA PTSD examination report, the examiner, a VA physician, listed diagnoses of social phobia and alcohol dependence (by prior history).  Additional VA treatment notes from October 2002 list a diagnosis of adjustment disorder with depressive mood, resolved.  Records dated in 2003 and 2004 similarly reflect findings of adjustment disorder and depression.  However, in April 2004, the Veteran was noted to have no psychiatric symptoms.  A January 2005 VA treatment record showed that mental examination findings were within normal limits.  The Veteran indicated that he was not being treated for depression in a March 2005 treatment record. However, additional VA treatment records dated in 2009 and 2010 listed diagnoses of anxiety disorder, adjustment disorder with depressed mood, and stable anxiety and depression.  Additional VA treatment records dated in 2011 showed anxiety disorder and adjustment disorder with depressed mood listed as active problems.  In March and August 2011, it was noted that he had no history of PTSD or depression, had no acute complaints, and was prescribed Citalopram by an outside medical provider.

In a December 2009 VA examination, the examiner-a VA clinical psychologist-noted the Veteran's history of psychiatric treatment, with no treatment since 2004, and inpatient mental health hospitalizations prior to 1969, when he stopped using alcohol.  The Veteran reported that after being seen in mental health and prescribed Zoloft, he had not had problems with depression since 2004.  The examiner commented that the Veteran's previous mental health problems requiring hospitalization were directly related to his alcohol abuse.  The examiner observed that the Veteran currently denied any significant mental health symptoms in terms of frequency, severity, or impairment to warrant a diagnosis.  Based on DSM-IV guidelines, review of the Veteran's claims file, and a current assessment, the examiner found that the Veteran did not currently experience any Axis I acquired psychiatric disorder.

In the October 2010 VA examination report, the examiner-again, a VA clinical psychologist-found that there was no evidence that the Veteran experienced PTSD or any other mental disorder.  When asked about his traumatic in-service experiences, the Veteran stated that he could not describe any specific incidents.  The examiner acknowledged that the Veteran was hospitalized for alcoholism, depression, and psychoticism in the 1960s but concluded, based on today's medical and diagnostic standards, that it was more likely than not he was suffering from "consequences of alcohol dependency" at that time.  The examiner commented that patients could have hallucinations and disturbed thinking as a result of alcohol dependency when they are going through withdrawal.  It was noted that the Veteran began drinking well prior to service, that he had a family history of alcoholism, and that there was no evidence that his old alcohol abuse would have been related to service (as he denied even having any memory of stressors from Korea).  The examiner further noted that the Veteran had not been hospitalized since the 1960s for mood problems, and that when questioned about his current mental symptoms, the Veteran reported that he had none.  He further indicated that he was prescribed Citalopram for irritability by his family practice doctor three years ago, detailing that his irritability had improved.  The examiner found that the objective testing data did not support a diagnosis of PTSD or any other mental disorder.  In so finding, the examiner noted that the Veteran denied any significant stressors in the interview, reported euthymic mood, complained of zero symptoms for PTSD, and had intact cognitive functioning.

The Veteran was again provided VA examination in December 2011, to specifically address his recent treatment of depression with prescription drug therapy.  At that examination, the examiner, a VA clinical psychologist, stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD or any mental disorder under the DSM-IV.  The examiner noted that the Veteran's report that he takes Citalopram prescribed by a private psychiatrist was not sufficient to diagnose a mood disorder.  However, the examiner did list an Axis II diagnosis of personality disorder with antisocial traits.  The examiner discussed a detailed family, social, mental health, occupational, legal, behavioral, substance abuse, and education history for the Veteran.  She highlighted that a June 1965 private treatment record showed treatment for alcoholism and reactive depression as well as a notation that the Veteran had been melancholy since his mother's death during his childhood.  The examiner noted that those findings indicated that any problems with mood dysregulation and alcoholism pre-existed service.  

Mental status examination findings were noted as variable mood due to VA denials, isolation behaviors, restricted affect, and no suicidal ideation.  After stating that results of the mental status examination were otherwise unremarkable, the examiner noted that her review of the claims file revealed that the Veteran had been diagnosed over the years with several different psychiatric disorders which later were explained by severe alcohol intoxication or loss of his wife.  She further found that review of medical records showed that the Veteran was evaluated on a routine basis by his primary care provider and repeatedly reported no problems with regards to his mental health.  The examiner discussed his reported in-service stressor events but found that they did not meet DSM-IV diagnostic criteria for a PTSD diagnosis.  The examiner specifically indicated that the Veteran does not meet, and in fact has never met, DSM-IV diagnostic criteria for PTSD.  She further determined that the Veteran currently does not have, nor has he ever had, any mood disorder symptoms that would meet the diagnostic criteria for any other Axis I disorder.  Although she acknowledged the Veteran's report that his private physician prescribed Citalopram, the examiner found that that information was not sufficient for a diagnosis of a mood disorder.  The examiner found no objective evidence based on examination or test results to support the previously reported symptoms or diagnoses of PTSD or any other Axis I disorder, including depression and anxiety.  She concluded that the claimed condition was less likely than not (less than 50 percent probability) related to service.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim because the evidence shows that the Veteran does not have an acquired psychiatric disorder.   

In this case, the Board finds that the weight of the evidence establishes that the Veteran has not had any chronic acquired psychiatric disorder at any point during the appeal period.  The preponderance of the evidence establishes that the Veteran does not currently experience any acquired psychiatric disorder.  In the absence of proof of a current acquired psychiatric disorder, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a current acquired psychiatric disorder, the Board must conclude the Veteran does not currently suffer from any such disability.  Without competent evidence of a current acquired psychiatric disorder due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board has considered the Veteran's contention that he has an acquired psychiatric disorder that is related to service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

In the instant case, the Board finds that the question of whether the Veteran has an acquired psychiatric disorder to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of an alleged disability little probative value, as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the etiology of his claimed psychiatric disorder.  In contrast, the VA examiners, who are all mental health professionals, took into consideration all the relevant facts in providing their opinions, to include the Veteran's contentions.  Each examiner reached the same conclusion-that the Veteran does not now, and has not at any point during the pendency of the appeal, experience any Axis I acquired psychiatric disorder.  Therefore, the Board gives greater probative weight to the VA examiners' opinions rather than to the Veteran's statements on the matter.

In this case, the Board notes that the parties to the joint motion stated that the Board had, in its June 2010 and November 2011 remands, "favorably found that [the Veteran] had satisfied the requirement of a current disability."  This was so, the parties stated, because the Board acknowledged that the Veteran had been "treated for multiple psychiatric disorders ... during the pendency of the appeal."  Indeed, the Board is cognizant that the Veteran's treatment providers listed impressions and diagnoses of multiple psychiatric disorders in the outpatient and inpatient treatment records associated with the claims file.  However, as set forth in the June 2010 and November 2011 remands, the Board identified those treatment records as an indication that the Veteran may have experienced a psychiatric disability during the appeal period-indeed, the very reason for remanding the Veteran's claim on those occasions was for the Board to seek clarity concerning whether the Veteran did in fact have an acquired psychiatric disorder.  The October 2010 and December 2011 VA examinations capably and thoroughly answered the Board's question in the negative, as explained at length above.  In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Here, as discussed above, three separate VA examiners (all VA clinical psychologists) have each determined that the Veteran does not have a mental disorder, and has not had any such disorder at any point during the appeal period.  These conclusions were independently reached, based on each examiner's objective testing, examination of the Veteran, and review of the claims file.  The examiners cited to clinical data to support this position as well as provided explanations of why the prior treatment providers may have made diagnoses of PTSD and other acquired psychiatric disorders.  For example, in the March 2009 and October 2010 VA examination reports, the examiners acknowledged the Veteran's hospitalizations for alcoholism, depression, and psychoticism in the 1960s but clearly opined, based on their expertise and understanding of current medical practice and diagnostic standards, that it was more likely than not that the Veteran was suffering from severe consequences of chronic alcohol dependency during those periods of hospitalization.  In fact, the October 2010 VA examiner made a specific effort to explain that patients can have hallucinations and disturbed thinking as a result of alcohol dependency when they are going through withdrawal.  Further, in the December 2011 VA examination report, the examiner noted that her review of the claims file revealed that the Veteran had been diagnosed over the years with several different psychiatric disorders that later were found to be attributable to severe alcohol intoxication or the loss of his wife.  That examiner also highlighted the inconsistent nature of other VA and private treatment records, which listed psychiatric findings but also repeatedly acknowledged the Veteran's reports of no problems with regards to his mental health.

The Board is also cognizant that the Veteran has been prescribed psychiatric medication by a private physician for several years during the appeal period.  While acknowledging the Veteran's report that his private physician prescribed Citalopram, the December 2011 VA examiner nevertheless found that that information was not sufficient for a diagnosis of a mood disorder.  The Board must also highlight the scant nature of the treatment records from that provider associated with the record.  While the private physician listed assessments of depressive disorder, he also specifically indicated in the "review of system" section of his May 2011 treatment record that the Veteran's neuro/psychiatric system was negative for depression and all other psychiatric symptoms.  The Board finds that the internally contradictory nature of the examination findings of the physician with his final assessment and prescribed medication significantly lessens the probative value of those private treatment records.

In addition, multiple examiners both during and after service have found that the Veteran suffered from a personality disorder.  However, as discussed above, personality disorders are not considered diseases or injuries for compensation purposes, and are not considered disabilities for which service connection can be established.

In sum, the most competent and credible medical evidence of record fails to establish a diagnosis of any Axis I mental disorder, to include PTSD, at any time during the appeal period.  Thus, the Board finds that the most probative evidence to specifically address the question of whether the Veteran has a present psychiatric disability-the three VA examinations-weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (establishing that it is the responsibility of the Board to assess the credibility and weight to be given the evidence), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The facts of the present case are clearly distinguished from those of McClain, supra.  Here, the greater weight of the evidence points to the Veteran not having a diagnosed acquired psychiatric disorder.  In that connection, the Board acknowledges that the Veteran was assigned a diagnosis of adjustment disorder with depressed mood in October 2002 but notes that this diagnosis occurred well prior to the filing of the instant claim in June 2005.  Further, the October 2002 treatment note clearly indicates that the Veteran's adjustment disorder had resolved.  However, on review, the Board finds that the totality of the evidence does not show that the Veteran has, nor has he had during the appeal period, any current residuals of an acquired psychiatric disorder.  The Board further finds compelling the conclusions of the December 2009, October 2010, and December 2011 VA examiners, who each considered the treatment records documenting this, conducted thorough psychiatric evaluation of the Veteran, and nevertheless all independently came to the conclusion that the Veteran does not in fact experience any acquired psychiatric disorder.  Thus, throughout the course of the claim, the Board finds that the weight of the evidence supports a finding that the Veteran has not been diagnosed with any acquired psychiatric disorder.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  

There is also no indication of entitlement to presumptive service connection for chronic diseases.  The record fails to show by objective evaluation that he manifested a psychosis to a degree of 10 percent by February 1965 (within the first year following his active duty service discharge in February 1964).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his psychiatric symptoms (i.e., that is, symptoms capable of lay observation), diagnosing a psychiatric disorder is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as discussed, the December 2009, October 2010, and December 2011 VA examiners unanimously found the Veteran not to experience any current acquired psychiatric disorder.  The Board accepts the opinion of the VA examiners that the Veteran does not experience a current acquired psychiatric disorder as being the most probative medical evidence on the subject, as the opinions are based on a thorough review of all historical records and a thorough examination, and the reports contain a detailed rationale for the examiners' conclusions.  

As discussed, the December 2009, October 2010, and December 2011 examination reports are all negative for objective findings of any acquired psychiatric disorder at any point during the appeal period.  The Veteran's contentions of chronic disability are outweighed by the objective clinical findings and conclusions made by medical professionals.  Absent a showing of psychiatric pathology, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for an acquired psychiatric disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


